DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments concerning the previous § 101 rejections have been fully considered but are not persuasive for the reasons explained below.
	First, Applicant argues that claim 34 satisfies Step 2A, Prong Two of the § 101 eligibility analysis because the patient health index calculated in the claim “allows for better judgment of the current status and future health development of the patient.” According to Applicant, “this is clearly a ‘practical application.’” The Examiner respectfully disagrees. The fact that the end result of a mental process would allow for useful results, e.g. better judgment of a patient’s health status, does not necessarily satisfy the requirement of Step 2A, Prong Two of the eligibility analysis. Otherwise, virtually any mental evaluation of a patient by a doctor would be patentable since such an evaluation would similarly allow “for better judgment of the current status and future health development of the patient.” For example, a claim that recited a mental evaluation by a doctor such as “calculating a patient’s body mass index using the patient’s height and weight” would clearly not be patentable under § 101, despite the fact that the end result (the patient’s BMI) is undoubtedly useful for judging the current status and future health development of the patient. Instead of looking to whether the end result is useful or “practical,” Examiners evaluate this step as outlined in MPEP § 2106.04(d)(II), which states 
Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
Here, as explained in more detail below, the additional elements in claim 34 beyond the mental process itself are “a communications interface … sensors … [and] at least one programmable data processor,” and the analysis in this step thus requires evaluating those elements. The issue of whether the determined patient health index (i.e. the output of the mental process) is useful or could be used in a “practical” evaluation of a patient is not a relevant question for Step 2A, Prong Two of this analysis. 
	Moving on, Applicant argues that the claimed physical elements of “a communications interface … sensors … [and] at least one programmable data processor,” amount to “a particular machine or manufacture that is integral with the claims.” The Examiner respectfully disagrees. The “particular machine” analysis is discussed in MPEP § 2106.05(b), which clarifies that (1) “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine,” and (2) “use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.” Here, (1) the claimed “processor” is just a general purpose computer which applies the mental process by use of its ordinary/conventional processing functions, and (2) the claimed generic communications interface and generic sensors are insignificant pre-solution activity because they merely gather and transmit the necessary data as a precursor for the mental process to be carried out. See MPEP § 2106.05(g) which lists various examples of “mere data gathering” as insignificant pre-solution activity. As such, the recitation of these elements does not amount to a “particular machine.” 
	Finally, Applicant argues that claim 34 as amended recites a process that cannot practically be performed in the human mind due to the recitations of the steps occurring “at least once every five seconds.” However, while the Examiner acknowledges that the human mind cannot carry out the claimed steps at the claimed speed of at least once every five seconds, there are numerous court decisions which clearly explain that an otherwise mental process cannot become eligible under § 101 merely by claiming that it is to be done faster than is possible by the human mind as a result of the ordinary capabilities of a computer. For example, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Similarly, the following example was found to be mere instructions to apply an exception because it does no more than merely invoke computers or machinery as a tool to perform an existing process: a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Lastly, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"). 
	It seems clear that an otherwise mental process does not become eligible simply because it is claimed to be performed at a speed which is only achievable by a computer, where that speed is merely due to the ordinary inherent capabilities of the computer. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34 and 37-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process (i.e. abstract idea) of collecting and processing health data and presenting results of that processing, without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out manually (i.e. mentally or with aid of pen and paper), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (or with the aid of pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components), and/or outputting the results (e.g. displaying the results) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

As noted above, the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.
Additionally, concerning the claimed speed of the steps being carried out at least once every five seconds, there are numerous court decisions which clearly explain that an otherwise mental process cannot become eligible under § 101 merely by claiming that it is to be done faster than is possible by the human mind as a result of the ordinary capabilities of a computer. For example, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Similarly, the following example was found to be mere instructions to apply an exception because it does no more than merely invoke computers or machinery as a tool to perform an existing process: a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Lastly, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"). 

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those devices, as recited in the claims, are a communications interface, a plurality of physiological sensors, a programmable data processor, memory storing instructions, and a display having a graphical user interface. The Examiner previously took official notice that all of these items were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Applicant's subsequent reply dated January 26, 2022 did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner' s assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”). Additionally, numerous examples of the generic devices listed above can be seen in the art cited in previous action(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792